Citation Nr: 9905021	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-28 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for repair anterior 
cruciate ligament with arthritis of the left knee, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1994 rating 
decision from the Nashville, Tennessee, Regional Office (RO), 
which confirmed the schedular 10 percent evaluation in effect 
for repair anterior cruciate ligament of the left knee.  The 
veteran perfected a timely appeal to that decision.

By a rating action dated in September 1997, the RO determined 
that the failure to grant service connection for arthritis of 
the left knee, claimed as secondary to the service-connected 
repair anterior cruciate ligament of the left knee, was 
clearly and unmistakably erroneous, and granted service 
connection for arthritis of the left knee.  The RO determined 
that there was insufficient loss of motion to warrant a 
separate rating for arthritis.  The veteran's left knee 
disability was reclassified as repair anterior cruciate 
ligament with arthritis of the left knee and assigned a 
schedular 20 percent evaluation for that disability.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected left knee disability constitutes a 
plausible or well-grounded claim.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, the Department of Veterans 
Affairs (VA) has a statutory obligation to assist him in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991).

The veteran's left knee disability is currently rated under 
diagnostic code 5257, which provides for the evaluation of 
other impairment of the knee, to include recurrent 
subluxation and lateral instability.  38 C.F.R. § Part 4.  In 
December 1994, the veteran was given an orthopedic 
examination of his service-connected left knee disability.  
Subsequent to that VA orthopedic examination, the United 
States Court of Veterans Appeals (Court) held that, in 
assigning a disability evaluation based upon limitation of 
motion, the VA must consider the effects of the disability 
upon ordinary use, and the functional impairment due to pain, 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Court emphasized 
that a part which becomes painful on use must be regarded as 
seriously disabled (38 C.F.R. § 4.40) and that the rating 
examination must adequately portray the functional loss.  Id. 
at 206.  The record reflects that the RO has considered 
38 C.F.R. §§ 4.40 and 4.59.  However, after reviewing the 
findings of the most recent VA examination in December 1994, 
the Board is of the opinion that a more comprehensive 
examination is appropriate in order to comply with Deluca, 
supra.

VA General Counsel determined that limitation of motion 
(arthritis) and instability contemplated under Diagnostic 
Code 5257 do not overlap, and, therefore, separate 
evaluations may be assigned.  VAOPGCPREC 23-97 (July 1997).  
Moreover, the VA General Counsel determined that when a knee 
disability is rated under Diagnostic Code 5257, it is not 
required that the claimant have compensable limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis.  It is only required that 
the claimant's degree of limitation of motion meet at least 
the criteria for a zero-percent rating. VAOPGCPREC 9-8 
(August 1998).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
recent treatment for his service-
connected left knee disability.  He 
should be informed of the consequences of 
failing to report for a VA examination 
per 38 C.F.R. § 3.655 (1998).  He should 
be informed that he has the opportunity 
to submit additional evidence and 
arguments in support of his claim.

2.  The RO should request the VA Medical 
Center in Knoxville, Tennessee to furnish 
copies of any additional medical records 
covering the period from August 1995 to 
the present.

3.  A VA examination should be conducted 
by an orthopedist for the purpose of 
ascertaining the severity of his service-
connected left knee disability.  The 
claims folder and a copy of this Remand 
are to be furnished to the examiner prior 
to the examination.  The examination 
should include all necessary tests and 
studies, including X-rays.  It is 
requested that the examiner obtain a 
detailed occupational history.  The 
veteran's left knee should be examined 
for degrees of both active and passive 
range of motion and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner 
should also be asked to note the normal 
ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the left 
knee exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time.  The presence or 
absence of any other symptomatology, 
including instability, related to the 
left knee should also be reported.  
Deluca, supra. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue in appellate status, to include 
consideration 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (1998).  The RO should again 
consider whether a disability rating is 
warranted for the arthritis of the knee.  
See VAOPGCPREC 23-97 (July 1997) and 
VAOPGCPREC 9-8 (August 1998).

If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case, to include 38 C.F.R. §  4.45, and afforded the 
specified time within which to respond thereto with 
additional argument and/or evidence.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


